NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 28 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES G. KINNEY,                              No. 16-56733

                Plaintiff-Appellant,            D.C. No. 2:16-cv-06172-PSG-JC

 v.
                                                MEMORANDUM*
TYSON TAKEUCHI; MICHELE CLARK,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Charles G. Kinney appeals pro se from the district court’s order dismissing

his action alleging violations of the Fair Debt Collection Practices Act and the

Racketeer Influenced and Corrupt Organizations Act. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a sua sponte dismissal for failure to state a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Kinney’s request for oral
argument, set forth in the opening brief, is denied.
claim. Barrett v. Belleque, 544 F.3d 1060, 1061 (9th Cir. 2008). We may affirm

on any basis supported by the record. Johnson v. Riverside Healthcare Sys., LP,

534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

         Dismissal of Kinney’s action was proper under the Rooker-Feldman doctrine

because Kinney’s claims constitute a “de facto appeal” of prior state court

judgments, or are “inextricably intertwined” with those judgments. See Noel v.

Hall, 341 F.3d 1148, 1163-65 (9th Cir. 2003) (discussing application of the

Rooker-Feldman doctrine); see also Henrichs v. Valley View Dev., 474 F.3d 609,

616 (9th Cir. 2007) (holding that Rooker-Feldman doctrine barred claim for

injunction based on allegedly erroneous and “void” state court judgment because

“[g]ranting the injunction would require the district court to determine that the

state court’s decision was wrong and thus void”).

         The district court did not abuse its discretion by dismissing the complaint

without leave to amend because amendment would be futile. Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth

standard of review and explaining that dismissal without leave to amend is proper

when amendment would be futile).

         We reject as without merit Kinney’s challenges to the district court’s

interlocutory orders, including the orders regarding venue, transfer, and relation of

cases.


                                            2                                     16-56733
      We reject as unsupported by the record Kinney’s contention that the district

judge was biased.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Appellees’ requests for sanctions and for leave to file a motion for a

vexatious litigant pre-filing review order against Kinney, set forth in the answering

brief, are denied.

      Appellees’ corrected motion to take judicial notice (Docket Entry No. 18) is

granted.

      AFFIRMED.




                                          3                                    16-56733